DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou US 2017/0357337 and Yildiz et al.  (hereinafter Yildiz) US 2019/0129558
In regard to claim 1, Chou disclose A peripheral device, (Fig. 1, [0020]-[0022] charging pad 1) comprising:
 a flat body; (Fig. 1, [0020]-[0022] charging pad 1 has a flat body) 
a control module; (Fig. 2, [0025]-[0026] charging control circuit) 
 a wireless charging module being electrically connected to the control module, the wireless charging module being disposed in the flat body; (Fig. 2, [0025]-[0026] 17 in the body of charging pad, 17 and 15 is connected)
a first connecter module being disposed in the flat body; (Fig. 1, [0020]-[0022] 11 with 13 connecting 21 with 23)  and 
 the signal transmission module being electrically connected to the control module, the first connector module, the second connector module, and the wireless charging module (Fig. 2,3, [0025]-[0027]  control circuit connected to the charging control circuit 15, 11 and 13, 17)
wherein a turn-on state or a turn-off state of the wireless charging module is determined based on whether or not the first connector module is electrically connected to a wireless signal receiver; (Fig. 3, [0032]-[0038] determine if wireless receiver 2 is connected, if not, stop charging)
wherein, when the signal transmission module is a universal serial bus signal                transmission circuit, the control module directly provides the signals having the              universal serial bus protocol transmitted by the wireless signal receiver to the wireless   charging module. (Fig. 2, 3, [0021] [0025]-[0027] USB connector comply with USB standard transmit USB signal when connected with USB from 2 to 13, 15 ) 
But Chou fail to explicitly disclose “a second connector module being disposed in the flat body; and a signal transmission module being electrically connected to the control module, the second connector module and the signal transmission module being disposed in the flat body; wherein, when the signal transmission module is an inter-integrated circuit or a serial 
peripheral interface bus circuit, signals having a universal serial bus (USB) protocol        transmitted by the wireless signal receiver are converted by the control module and the signal transmission module into inter-integrated circuit signals or serial peripheral interface bus circuit signals, and provided   to the wireless charging module;”
	Yildiz disclose a second connector module being disposed in the flat body; and a signal transmission module being electrically connected to the control module, the second connector module and the signal transmission module being disposed in the flat body; (Fig. 5, [0054] USB MICRO-B in the totem and 501 and 503) 
wherein, when the signal transmission module is an inter-integrated circuit or a serial peripheral interface bus circuit, signals having a universal 
serial bus (USB) protocol transmitted by the wireless signal receiver are converted by    the control module and the signal transmission module into inter-integrated circuit signals or serial peripheral interface bus circuit signals, and provided   to the wireless charging module; (Fig. 5, [0054] the bus is SPI bus or I2C bus, the circuit is SPI or I2C circuit, and USB signal is converted by 503 and 501 from USB to SPI signal and transmitted out, please further specify what is the inter-integrated circuit or a serial peripheral interface bus circuit mean and use functional language to describe the invention) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yildiz’s converter into Chou’s invention as they are related to the same field endeavor of method of signal transfer. The motivation to combine these arts, as proposed above, at least because Yildiz’s USB to SPI converter would help to provide more signal control functionality into Chou’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing converting from USB to SPI signal would improve the utility of the system.
In regard to claim 2, Chou and Yildiz disclose The peripheral device according to claim 1, the rejection is incorporated herein.
Chou disclose wherein the first connector module is a type-A universal serial bus (USB) connector.  ([0021] USB connector comply with the standards) 
In regard to claim 3, Chou and Yildiz disclose The peripheral device according to claim 1, the rejection is incorporated herein.
But Chou fail to explicitly disclose “wherein the second connector module is electrically connected to a power source, and the second connector module is a type-C USB connector or a micro-USB connector.”
Yildiz disclose wherein the second connector module is electrically connected to a power source, and the second connector module is a type-C USB connector or a micro-USB connector. (Fig. 5, [0054] USB MICRO-B and connected with power) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yildiz’s converter into Chou’s invention as they are related to the same field endeavor of method of signal transfer. The motivation to combine these arts, as proposed above, at least because Yildiz’s USB to SPI converter would help to provide more signal control functionality into Chou’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing converting from USB to SPI signal would improve the utility of the system.
In regard to claim 7, Chou and Yildiz disclose The peripheral device according to claim 1, the rejection is incorporated herein.
 	Chou disclose wherein the peripheral device is a mouse pad. (Fig. 1, [0020] charging pad 1) 
In regard to claim 8, Chou disclose A peripheral device, (Fig. 1, [0020]-[0022] charging pad 1) comprising:
a flat body; (Fig. 1, [0020]-[0022] charging pad 1 has a flat body)
a control module; (Fig. 2, [0025]-[0026] charging control circuit) 
a wireless charging module being electrically connected to the control module, the wireless charging module being disposed in the flat body (Fig. 2, [0025]-[0027]] 17 in the body of charging pad, 17 and 15 is connected) and configured to provide a wireless power to a mouse device; ([0025]-[0031] provide power to the mouse) 
a first connector module being disposed at a side of the flat body;  (Fig. 1, [0020]-[0022] 11 with 13 connecting 21 with 23 at a side of the pad) and
the signal transmission module being electrically connected to the control module, the first connector module, and the wireless charging module, (Fig. 2,3, [0025]-[0027]  control circuit connected to the charging control circuit 15, 11 and 13, 17)
wherein a turn-on state or a turn-off state of the wireless charging module is determined based on whether or not the first connector module is connected to a wireless signal receiver. (Fig. 3, [0032]-[0038] determine if wireless receiver 2 is connected, if not, stop charging)  
wherein, when the signal transmission module is a universal serial bus signal                transmission circuit, the control module directly provides the signals having the              universal serial bus protocol transmitted by the wireless signal receiver to the wireless   charging module. (Fig. 2, 3, [0021] [0025]-[0027] USB connector comply with USB standard transmit USB signal when connected with USB from 2 to 13, 15 ) 
Yildiz disclose the signal transmission module being disposed in the flat body; (Fig. 5, [0054] 503 in the 50) 
wherein, when the signal transmission module is an inter-integrated circuit or a serial peripheral interface bus circuit, signals having a universal 
serial bus (USB) protocol transmitted by the wireless signal receiver are converted by    the control module and the signal transmission module into inter-integrated circuit signals or serial peripheral interface bus circuit signals, and provided   to the wireless charging module; (Fig. 5, [0054] the bus is SPI bus or I2C bus, the circuit is SPI or I2C circuit, and USB signal is converted by 503 and 501 from USB to SPI signal and transmitted out, please further specify what is the inter-integrated circuit or a serial peripheral interface bus circuit mean and use functional language to describe the invention) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yildiz’s converter into Chou’s invention as they are related to the same field endeavor of method of signal transfer. The motivation to combine these arts, as proposed above, at least because Yildiz’s USB to SPI converter would help to provide more signal control functionality into Chou’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing converting from USB to SPI signal would improve the utility of the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chou US 2017/0357337 and Yildiz et al.  (hereinafter Yildiz) US 2019/0129558 as applied to claim 1, further in view of Kidakarn US 2011/0175567
In regard to claim 5, Chou and Yildiz disclose The peripheral device according to claim 1, the rejection is incorporated herein.
 Chou disclose wherein the wireless signal receiver is in communication with a mouse device, (Fig. 1, 2, [0020]-[0029] wireless receiver 2 communicate with mouse 3) when the wireless signal receiver is electrically connected to the first connector module, Fig. 1, 2, [0020]-[0029] 2 is electrically connected with 11 and 13) the mouse device transmits a mouse device configuration value to the storage module through the wireless signal receiver, ([0020]-[0029] mouse can transmit an operation signal to and through the wireless receiver 2) 
But Chou and Yildiz fail to disclose “a storage module of the peripheral device to be stored therein, and the storage module is electrically connected to the control module.”
Kidakarn disclose a storage module of the peripheral device to be stored therein, and the storage module is electrically connected to the control module. ([0027] [0028] [0038] [0039] the mouse pad has a storage inside the pad and the storage is connected with the control module of the computer) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kidakarn’s storage in mouse pad into Yildiz and Chou’s invention as they are related to the same field endeavor of mouse pad. The motivation to combine these arts, as proposed above, at least because Kidakarn’s storage would help to provide storage capability into Chou and Yildiz’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that adding storage capability would improve the utility of the system.
Claim 6, 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou US 2017/0357337 and Yildiz et al.  (hereinafter Yildiz) US 2019/0129558 as applied to claim 1, further in view of Toivola et al. (hereinafter Toivola) US 2016/0181850
In regard to claim 6, Chou and Yildiz disclose The peripheral device according to claim 1, the rejection is incorporated herein.
 Chou disclose wherein when the signal transmission module is a USB signal transmission circuit, (Fig. 1, 2, [0021] signal transmitting using the inter-integrated circuit (I2C) protocol, the serial peripheral interface (SPI) bus or the universal asynchronous receiver transmitter (UART) protocol) 
But Chou and Yildiz fail to explicitly disclose “the signal transmission module further includes a USB processor being electrically connected to the control module and the first connector module, and the USB processor is configured to convert signals transmitted or received by the first connector module into signals having the USB protocol.”
Toivola disclose the signal transmission module further includes a USB processor being electrically connected to the control module and the first connector module, and the USB processor is configured to convert signals transmitted or received by the first connector module into signals having the USB protocol. (Fig. 2A, [0005] [0020]-[0023] [0032] [0036]-[0040] controller connected with port and change the signals using USB protocol so they can communicate)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Toivola’s wireless charging apparatus into Yildiz and Chou’s invention as they are related to the same field endeavor of method of wireless charging. The motivation to combine these arts, as proposed above, at least because Toivola’s controller would help to provide more control capability into Yildiz and Chou’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that provide more control capability would improve the utility of the system.
In regard to claim 9, Chou and Yildiz disclose The peripheral device according to claim 8, the rejection is incorporated herein.
 But Chou and Yildiz fail to explicitly disclose “further comprising a power supply module being electrically connected to the control module and the wireless charging module, the power supply module being configured to supply a driving power to the control module and the wireless charging module.”
Toivola disclose further comprising a power supply module being electrically connected to the control module and the wireless charging module, the power supply module being configured to supply a driving power to the control module and the wireless charging module.  (Fig. 2, [0022]-[0029] driver 208 to provide power and connected with 214 and port 206, and charging element) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Toivola’s wireless charging apparatus into Yildiz and Chou’s invention as they are related to the same field endeavor of method of wireless charging. The motivation to combine these arts, as proposed above, at least because Toivola’s control power supply would help to provide more control functionality into Yildiz and Chou’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that provide power supply functionality would improve the utility of the system.
In regard to claim 10, Chou and Yildiz disclose The peripheral device according to claim 9, the rejection is incorporated herein.
 But Chou and Yildiz fail to explicitly disclose “wherein the power supply module is a battery, a direct current to direct current (DC-to-DC) voltage converting module, or an alternating current to direct current (AC-to-DC) voltage converting module.”
Toivola disclose wherein the power supply module is a battery, a direct current to direct current (DC-to-DC) voltage converting module, or an alternating current to direct current (AC-to-DC) voltage converting module. ([0016]-[0020][0033] 106 and 108 connect with power source 110 and in the charging pad and provide the requesting charging voltage to the apparatus 100) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Toivola’s wireless charging apparatus into Yildiz and Chou’s invention as they are related to the same field endeavor of method of wireless charging. The motivation to combine these arts, as proposed above, at least because Toivola’s control power supply would help to provide more control functionality into Yildiz and Chou’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that provide power supply functionality would improve the utility of the system.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 filed on 1/27/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20070132733 A1		 June 14, 2007 		Ram
Computer Apparatus with added functionality
Ram disclose A computer apparatus such as a mouse apparatus or a keyboard apparatus with additional functionality or features disposed within the apparatus enclosure. Each additional functionality enhances the overall functionality of the computer apparatus. In the preferred embodiments, the additional devices include a remote control, a multiple host mouse apparatus, a multiple host keyboard apparatus, various trackpoint-style devices and other control devices, mouse apparatus with various integrated displays and various means of extending or retracting said integrated displays, fingerprint readers, USB receptacles and hub devices, various mouse apparatus enclosure covers with various devices disposed within said enclosure cover, a fuel cell, a dual sensor mouse apparatus, miniature mouse apparatus and their associated wireless transmitters, keyboard apparatus with IR and IrDA remote control ports, solar panels as a power source, and the like… see abstract.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143